Citation Nr: 0105756	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1999.  In October 2000, the appellant appeared at 
the RO for a videoconference hearing before the undersigned, 
sitting in Washington, D.C.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In this case, the veteran must be informed of the basis for 
the denial of his claim, i.e., that hepatitis was contracted 
while he was absent without leave (AWOL).  Service connection 
may be established for chronic disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
However, for a disability to be service-connected it must 
been incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(16) (West 1991 & Supp. 2000); 38 C.F.R. § 3.1(k) 
(2000).  An injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty, unless such injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs, or if it appears that at the time the 
injury was suffered or disease contracted the person was, as 
pertinent to this appeal, avoiding duty by absenting himself 
without leave materially interfering with the performance of 
his military duties.  38 U.S.C.A. § 105 (West 1991); 
38 C.F.R. § 3.1(m) (2000).    

The veteran contends that he was not AWOL during this period.  
However, where service department certification of service is 
an essential element of establishing entitlement, the service 
department's finding is conclusive and binding on VA.  Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. 
Derwinski, 2 Vet.App. 530 (1992); see 38 C.F.R. § 3.203 
(2000).  The service department has certified the veteran to 
have been AWOL for the period from April 3, 1971, to 
September 26, 1971.  The veteran's recourse under such 
circumstances is to apply to the service department for 
correction of his military record.  

Additionally, concerning the development of the evidence, it 
is noted that the records of the initial hospitalization in 
service for treatment of hepatitis are not of record.  
Nevertheless, the file contains documentation of the 
extensive efforts undertaken to attempt to obtain those 
records, satisfying the duty to assist in that regard.  
However, according to statements signed in July 1999 by a 
brother and a sister of the veteran, he was initially treated 
by a private physician who diagnosed hepatitis during the 
summer of 1971.  The RO must attempt to obtain these records, 
since they may contain more information concerning the onset 
of hepatitis.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After obtaining necessary 
authorizations and a more complete 
address, the RO should attempt to obtain 
records of the veteran's treatment during 
the summer of 1971 for hepatitis from 
Milton Deneke, M.D., in or near West 
Memphis, Arkansas.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  Such notification must 
inform the veteran of the basis for the 
denial of his claim, in particular, that 
hepatitis was not incurred in the line of 
duty, inasmuch as it was contracted while 
he was absent without leave (AWOL).  He 
should also be informed that disability 
contracted due to alcohol or drug abuse is 
not deemed to have been incurred in the 
line of duty.  In addition, he should be 
informed that where service department 
certification of service is an essential 
element of establishing entitlement, the 
service department's finding is conclusive 
and binding on VA, and his proper recourse 
if he disagrees with the determination 
concerning his AWOL status is to apply to 
the service department for correction of 
his military record.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
appropriate law and regulations should 
include citation to 38 U.S.C.A. § 101(16) 
(West 1991 & Supp. 2000); 38 C.F.R. § 
3.1(k) (2000), pertaining to the 
definition of service connection, and 
38 U.S.C.A. § 105 (West 1991); 38 C.F.R. § 
3.1(m) (2000), which address line of duty, 
cited in more detail above on pages 3-4.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




